--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vista International Technologies, Inc. 10-K [vista-10k_0412.htm]
 
 
Exhibit 10.1
 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


This Agreement is made this 29th day of December 2009, by and between Vista
International Technologies, Inc. (“VITI”), a Delaware corporation with is
principal offices located at 88 Inverness Circle East, Suite N-103, Englewood,
CO  80112 (together with any assignees pursuant to Article 14 below,
collectively hereinafter referred to as “VITI”) and Liberty Tire Recycling, LLC,
a Limited Liability Company registered in the State of Texas with its principal
offices located at 4413 Carey Street, Ft. Worth, TX  76119 (hereinafter “LTR”),
or collectively the Parties.


WITNESSETH:


WHEREAS, VITI operates a permitted waste tire processing and storage facility in
the State of Texas located at 1323 Fulghum Road, Hutchins, TX  75141 within
Dallas County (the “Facility”); and


WHEREAS, LTR operates a waste tire and recycling business throughout the greater
Dallas/Fort Worth marketplace and desires to supply its waste tires to VITI for
shredding and reuse/or disposal; and


WHEREAS, VITI contemplates leasing or selling the Facility at a future date yet
to be determined; and


WHEREAS, LTR is interested in leasing or purchasing the Facility at a future
date yet to be determined; and


 WHEREAS, the Parties desire to set forth their respective interests and
responsibilities for developing a Strategic Alliance for the supply and
processing of waste tires and the contemplated future sale or leasing of the
Facility based on meeting the requirements set forth in this Agreement;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree:


ARTICLE ONE


LTR agrees to supply VITI with waste tires, to include both passenger / light
truck tires and semi-truck tires, for shredding and reuse or disposal of the
shredded material under the terms and conditions as set forth below, including,
without limitation, the terms set forth on Appendix “A” attached hereto and by
this reference made a part hereof, and VITI agrees to accept such waste tires in
furtherance of its business operations.




Confidential and Proprietary
Page 1 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


ARTICLE TWO


LTR agrees to:


 
1.
Supply passenger / light truck tires and semi-truck waste tires to the Facility
using its own tools, equipment, transportation and personnel.  LTR’s personnel
shall deliver such waste tires in enclosed trailers to the Facility and deposit
the trailers in locations designated by VITI on-site personnel.

 
 
2.
Supply passenger / light truck tires and semi-truck waste tires to the Facility
on a daily basis Monday through Friday with a   monthly  quantity and type as
set forth in Appendix “A”, attached hereto and by this reference made a part
hereof.

 
 
3.
Use best efforts to collect empty trailers on a timely basis from the VITI waste
tire processing and storage facility on a daily basis Monday through Friday as
notified by VITI on-site personnel (and in no event more than 5 days after
notification from VITI) once the waste tires have been removed from said
trailers for processing.

 
 
4.
Make timely payments to VITI either in cash, via wire transfer or by check,
within the pricing and terms set forth in Appendix “A”.



ARTICLE THREE
 
VITI agrees to:


 
1.
Operate a permitted waste tire processing and storage facility approved by the
State of Texas and comply with all local and State regulations for the shredding
and reuse or disposal of the processed materials.



 
2.
Provide all site personnel for unloading of trailers, site personnel for
shredding operations, facility space, shredding equipment and manifest
processing for the waste tires brought to the Facility.  Use best efforts to
unload and have trailers ready for pick up by LTR within 24 hours of drop
off.  White copies of manifests will be returned as required, if
necessary.  Trailers will be inspected for damage upon arrival and VITI will
take responsibility only for damage done by VITI employees.



 
3.
Accept all waste tires delivered to the Facility in accordance with Appendix
“A”.  It is agreed that all waste tires brought to the Facility will be shredded
or stored and then shredded.  VITI specifically agrees that no tires brought by
LTR to the Facility pursuant to this Agreement shall be used as re-sales to the
used tire market.



Provide LTR with a “first right of refusal” to purchase the Facility at a future
date to be agreed upon by the Parties as further defined in Article Five below.



Confidential and Proprietary
Page 2 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


ARTICLE FOUR


This Agreement shall commence as of the date first written above and shall have
a term of two (2) years but with a one-time volume and price re-opener after
April 1, 2009 and no later than April 30, 2009.  It is agreed that both parties
will negotiate volumes and pricing for the remaining term of this Agreement.  If
during these good faith negotiations, the parties cannot come to mutual
agreement of new volumes and pricing for the remaining term, then the Agreement
will automatically terminate on April 30, 2010. The parties may by mutual
agreement renew this Agreement within sixty (60) days prior to the end of the
initial two year term or any subsequent renewal term for a period of one (1)
year each, provided that the total number of such one (1) year renewal terms
shall not exceed two (2).


ARTICLE FIVE


Subject to the right of VITI to comply with all federal, state and local laws
and ordinances in effect at the time in question, VITI grants to LTR a first
right of refusal to purchase or lease the Facility.  The price for such sale or
lease of the Facility shall be based on a mutually agreed upon price at the time
the sale or lease, as applicable, is contemplated or if VITI receives a bona
fide offer from a qualified third party. LTR shall have thirty (30) days from
receipt of a bona fide offer from a qualified third party to exercise its first
right of refusal. If such right of first refusal is exercised by LTR as the
result of receipt by VITI of a bona fide offer from a third party, then LTR
shall be required to match such third party offer, except that, upon mutual
agreement of the parties, the date and time for the closing shall be extended by
thirty (30) days. The first right of refusal shall only remain in full force and
effect if and to the extent LTR is meeting its volume commitments and timely
payments as defined in Appendix “A”, as well as LTR not having been in default
at any time in the twelve (12) months immediately preceding the exercise by LTR
of such right. Notwithstanding the foregoing, nothing in this Article 5 or this
Agreement shall obligate VITI either to sell or lease the Facility to LTR or any
other party.


ARTICLE SIX


All notices under this Agreement shall be in writing and be delivered, first
class postage pre-paid,


If to LTR:
Liberty Tire Recycling, LLC
4413 Carey Street
Ft. Worth, TX  76119
Attn: Gary Humphreys, Vice President
   
If to VITI:
Vista International Technologies, Inc.
88 Inverness Circle East, Suite N-103
Englewood, CO  80112
Attn: Thomas Pfisterer, Interim CEO




Confidential and Proprietary
Page  3 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


ARTICLE SEVEN


Each party will perform under this Agreement as an independent contractor and as
such shall have and maintain exclusive control and direction over all of its
employees, agents and contractors and assumes full and exclusive responsibility
for payment of all compensation, benefits, insurance and other applicable
premiums, contributions, payroll taxes and other taxes now or hereafter imposed
by any law or regulation as to its employees, agents and contractors.


ARTICLE EIGHT


LTR shall defend, indemnify and hold harmless VITI and its officers, directors,
shareholders, agents, affiliates and employees from and against any and all
claims, demands, fines, losses, damages, enforcement actions, environmental
remediation or other costs, penalties, expenses, actions, suits or proceedings,
injuries, liability to or death of any person, costs of response to any
governmental inquiry or finding, liability for loss of or damage to property or
for loss or damage arising from attachments, liens or claims of material men or
laborers, and reasonable attorney and consulting fees and costs relating to any
of the foregoing ("Claims"), arising directly out of LTR’s material breach of
this Agreement (subject to written notice and reasonable opportunity to cure and
VITI’s obligation to cover); provided, however, if LTR’s material breach of this
Agreement  consists only of non-payment of funds, then LTR’s liability
hereunder, and VITI’s sole remedy hereunder, shall be limited to such funds and
VITI’s reasonable cost of collecting such funds. The foregoing indemnification
shall not apply to the extent such Claims are the result of VITI’s negligence or
intentional act.  VITI shall defend, indemnify and save harmless LTR from Claims
arising directly out of VITI’s material breach of this Agreement; provided,
however, if VITI’s material breach of this Agreement consists only of
non-payment of funds, then VITI’s liability hereunder, and LTR’s sole remedy
hereunder, shall be limited to such funds and LTR’s reasonable cost of
collecting such funds.  The foregoing indemnification shall not apply to the
extent such Claims are the result of LTR’s negligence or intentional act. These
indemnities shall survive the expiration or other termination of this Agreement
for a period of time equal to the applicable statute of
limitations.  NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE HEREIN TO THE
CONTRARY, NEITHER PARTY SHALL BE ENTITLED TO RECOVER INCIDENTAL, CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES FOR ANY LOSSES, COSTS, EXPENSES, LIABILITIES AND
DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, EXPENSES OF OPERATION,
DOWN TIME, CONSTRUCTION OF WORK, DAMAGES TO PROPERTY, BODILY INJURY OR DEATH,
ANY LIABILITIES TO ITS CUSTOMERS OR OTHER THIRD PARTIES, AND ALL OTHER SPECIAL
OR CONSEQUENTIAL DAMAGES) FROM THE OTHER PARTY IN CONNECTION WITH THIS
AGREEMENT, WHETHER DIRECT OR INDIRECT AND WHETHER OR NOT RESULTING FROM OR
CONTRIBUTED TO BY THE DEFAULT OR NEGLIGENCE OF THE OTHER PARTY, ITS AGENTS,
EMPLOYEES, OR SUBCONTRACTORS UNDER THIS AGREEMENT.




Confidential and Proprietary
Page  4 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


ARTICLE NINE


Neither party shall be liable for any expense, loss or damage resulting from any
force majeure.   "Force majeure" means circumstances in which the operations of
either of the parties are substantially adversely affected by causes not within
the control of the non-performing party and which the non-performing party, by
exercise of reasonable care, is unable to avoid, including, but not limited to,
war, fire, flood, riot, act of terrorism, strike, labor dispute, freight embargo
or transportation delay, shortage of labor, inability to secure fuel, material,
supplies, equipment or power at reasonable prices or in sufficient amount, act
of God or the public enemy, any existing or future law, decree, regulation or
governmental act, or any cause beyond the reasonable control of the
non-performing party.


ARTICLE TEN


Each party hereby represents and warrants to the other as follows:


 
1.
Organization and Qualification.  Such party is duly organized, validly existing
and in good standing under the laws of the State of its formation.



 
2.
Due Authorization, Execution and Delivery.  Such party has full power and
authority to enter into this Agreement and to perform its obligations
hereunder.  The execution and delivery of this Agreement and the performance by
such party of its obligations hereunder have been duly authorized by all
appropriate action.  This Agreement constitutes the legal, valid and binding
obligation of such party, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy laws or
general principles of equity.  The execution and delivery of this Agreement by
such party does not conflict with or constitute a default under any agreement to
which such party is a party or contravene any provision of law or any order of
any governmental authority to which such party is subject or by which any of the
property of such party is bound.



ARTICLE ELEVEN


Unless otherwise expressly provided herein, the representations, warranties,
covenants, indemnities, and other agreements herein contained shall be
continuing and shall survive the consummation of the transactions contemplated
by this Agreement for a period of time equal to the applicable statute of
limitations.


ARTICLE TWELVE


This Agreement and respective rights and obligations of the parties shall be
governed and construed in accordance with the laws of the State of Delaware.



Confidential and Proprietary
Page  5 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


ARTICLE THIRTEEN


In case any one or more of the provisions contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal,
unenforceable provision had never been contained.


ARTICLE FOURTEEN


The rights and obligations of the Parties under this Agreement may not be
assigned to any third party without the prior written consent of the
non-assigning Party, provided such consent shall not unreasonably be withheld.
Notwithstanding the foregoing, LTR hereby consents to the assignment by VITI of
its rights and obligations under this Agreement to a wholly owned subsidiary of
VITI formed solely for the purposes of owning and operating the Facility,
provided that VITI remains fully liable hereunder.


ARTICLE FIFTEEN


This Agreement constitutes the entire agreement between the parties and
supersedes all other agreements and understandings between the parties.  No
modification or any claimed waiver of any of the provisions of this Agreement
shall be binding unless in writing and signed by all parties.


ARTICLE SIXTEEN


This Agreement in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


Date of signature:
 
Vista International Technologies, Inc.
     
1/12/10
 
/s/ Thomas P. Pfisterer
   
Interim Chief Executive Officer
   
Director




   
Liberty Tire Recycling, LLC
         
/s/ Gary Humphreys
   
Regional Vice President




Confidential and Proprietary
Page  6 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


APPENDIX “A”


This schedule is a definition of the type and the quantity of waste tires that
LTR shall supply to VITI, and the timing in which such waste tires shall be
delivered to the Facility under the terms and conditions as outlined
herein.  Should LTR not meet the minimum quantity of waste tires delivered to
the Facility this Agreement shall terminate and LTR will lose its first right of
refusal as provided in Article Five herein.


TYPE OF WASTE TIRES
MINIMUM QUANTITY OF WASTE TIRES
Passenger and light truck tires*
Minimum of 62.50 tons per day based on 5 days per week or 1,250 tons per month.
Semi-Truck Tires**
Minimum of 15 tons per day based on 5 days per week or 300 tons per month.



* Passenger tires factored at 22 lbs ** Semi-Truck Tires at 110 lbs


Notwithstanding the foregoing requirements, if, during any month, LTR shall not
be in compliance with the minimum monthly quantities set forth above, but during
the remaining months in the applicable quarter LTR shall exceed such minimum
monthly requirements such that, in the aggregate, the monthly average for the
quarter in question is equal to such minimum monthly requirements, then LTR
still shall be deemed to be in compliance with such minimum monthly requirements
and no default shall be declared by VITI hereunder as a result of such monthly
delivery failure.


Pricing for the tipping fee hereinafter referred to as “Gate Fees” for the
storage, processing, reuse and or disposal of shredded materials will be based
on a monthly quantity for each type of waste tire delivered during that period
to the Facility.  Each month the Gate Fee will be figured on the total quantity
delivered for that month.  Payment terms are Net 15 and the Gate Fee will be
adjusted monthly to cover for under payment or over payment based on the total
quantity delivered during that month.  Payment terms for under payment are Net
15 days and over payment will be applied as a credit to the next 15 day billing
cycle.  The Gate Fees are listed below and will remain constant for each 12
month period.  At the end of each 12 month period a cost of living increase will
be applied to the next year’s Gate Fees under this Agreement. The amount of such
increase shall be equal to the greater of (a) three per cent (3%) or (b) the
amount of the Consumer Price Index increase in cost of living for the
immediately preceding twelve (12) months.  Such price increase shall take effect
upon the annual anniversary of this Agreement. Any amounts paid after the Net 15
days terms will have a 1.5% interest fee applied to outstanding balance on the
billing statement.



Confidential and Proprietary
Page  7 of 8
December 2009

 
 
 

--------------------------------------------------------------------------------

 
[ex-10_10.jpg]
Strategic Alliance & Supply Agreement


APPENDIX “A” (Continued)


GATE FEES
MONTHLY QUANTITY DELIVERED
Passenger and Light Truck Tires
$45/ton
1,249 tons or less
$42.50/ton
1,250 tons and above
Semi-Truck Tires
$53/ton
299 tons or less
$50/ton
300 tons and above

 


Confidential and Proprietary
Page  8 of 8
December 2009

 
